                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 18CR4012-GPC

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
MARCOS RUELAS-MARTINEZ (1),


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
‫܆‬
      granted the motion of the Government for dismissal of this case, without prejudice; or
‫܆‬     the Court has dismissed the case for unnecessary delay; or

‫܈‬     the Court has granted the motion of the Government for dismissal, without prejudice; or

‫܆‬     the Court has granted the motion of the defendant for a judgment of acquittal; or

‫܆‬     a jury has been waived, and the Court has found the defendant not guilty; or

‫܆‬     the jury has returned its verdict, finding the defendant not guilty;

‫܈‬     of the offense(s) as charged in the Indictment/Information:
      21:952, 960; 18:2 – Importation of Methamphetamine; Aiding and Abetting (Felony)




Dated: 3/5/2019
                                                   Hon. Mi   h ll D
                                                        Mitchell  D. D    bi
                                                                     Dembin
                                                   United States District Judge
